DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 10, 15, and 19 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant asserts that Berger discloses a hand that grasps an object but does not disclose a hand that mates with an object. Applicant cites the Merriam-Webster definition as “to join or fit together” and examples of mating in the specification. Examiner contends that Berger mates with an object when the hand grasps the object since the hand is joined with the object until the object is released. The claimed limitation of mating with an object is not limited to the examples disclosed in the specification and the claims should be amended should Applicant desire to limit the limitation of mating with an object to examples disclosed in the specification. Therefore the claims, and all dependent claims thereof, stand rejected.
Applicant's arguments with respect to the rejection of claim 5 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant asserts that Berger does not disclose a boss configured to mate with a cavity of a tray. The fingers of the hand disclosed by Berger are equivalent to boss. Modified Berger in Claim 1 teaches a sample tray using Weselak. Weselak discloses the sample trays having handles for transport. Therefore, the hand would grasp and mate with the handles of the sample tray for transport. The claim stands rejected.
Applicant’s arguments with respect to rejection of claims 6, 7, 9, and 16 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 6, 7, 9, and 16 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 2014/0251702 A1) in view of Schoenfeld (US 2014/0225491 A1) in view of Weselak (US 2004/0236463 A1) in view of Johns (US 2014/0305227 A1).
Re Claim 1, Berger et al teaches an interactive laboratory robotic system, comprising: 
an interactive humanoid robot (personal robotics system 2), comprising: 
a head and a turret modularly engaged to the head (head assembly 12; arm turret 6; see also Fig. 1A), wherein the head and the turret are each independently rotatable (head assembly 12 is rotatably coupled and arm turrets 6 provide pan rotation for arms, see at least paragraph 22); 

a body modularly engaged to the turret and comprising a processor (body assembly 8; ; processing system, see at least paragraph [0027]); and 
a base modularly engaged to the body and comprising a drive train configured to move the robot (movable base assembly 4; electromechanical drive caster assembly, see at least paragraph [0030]), and a base mating interface configured to connect the robot to a base station (base computing station 504 may be connected via VPN 508, 506 and a fast network connection such as rj45 network port 496 or high-speed network wireless port 496, see at least paragraph [0056]; see also Ethernet interface 30 on movable base assembly 4 in Fig. 3A); 
	
	Berger et al is silent regarding:
an interactive shelf, comprising a plurality of receiving slots each configured to hold a sample tray, each of the plurality of receiving slots comprising a hinged flap and a unique slot identifier for uniquely identifying one of the plurality of receiving slots;
a mobile cart, comprising: 
at least one cart attachment mechanism configured to mate with the hand of the robot; 
a cart power source; and 
an electrical socket electrically connected to the cart power source and configured to connect with a corresponding robot electrical socket of the robot;
an accessory unit, comprising: 
an attachment mechanism configured to enable the accessory unit to be mounted to a door of a piece of equipment;

a hinge connecting the attachment mechanism and the hand mating interface.

However, Schoenfeld teaches:
an interactive shelf (cabinet 10 with drawers 18), comprising a plurality of receiving slots (compartments 28), each of the plurality of receiving slots comprising a hinged flap (pivoted locking lid 30);
Schoenfeld teaches using these features for controlling access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies (see at least paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features of Schoenfeld to control access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies. 

Berger et al in view of Schoenfeld are silent regarding:
receiving slots configured to hold a sample tray;
a unique slot identifier for uniquely identifying one of the plurality of receiving slots;
a mobile cart, comprising: 
at least one cart attachment mechanism configured to mate with the hand of the robot; 
a cart power source; and 
an electrical socket electrically connected to the cart power source and configured to connect with a corresponding robot electrical socket of the robot;

an attachment mechanism configured to enable the accessory unit to be mounted to a door of a piece of equipment;
 a hand mating interface configured to mate with the hand of the robot and enable the hand to open and close the door of the piece of equipment; and 
a hinge connecting the attachment mechanism and the hand mating interface.

However, Weselak teaches:
receiving slots configured to hold a sample tray (racks have slots to receive sample trays, see at least paragraph [0032]);
a unique slot identifier for uniquely identifying one of the plurality of receiving slots (slots identified by alphanumeric labels on rack, see at least paragraph [0032]);
an accessory unit (compound storage system, see at least paragraph [0102]), comprising: 
an attachment mechanism configured to enable the accessory unit to be mounted to a door of a piece of equipment (door latches, see at least paragraph [0030]);
 a hand mating interface configured to mate with the hand of the robot and enable the hand to open and close the door of the piece of equipment (robots configured to open and close door, see at least paragraph [0102], therefore there must be some interface for the robot to interact with); and 
a hinge connecting the attachment mechanism and the hand mating interface (door hinges, see at least paragraph [0030]).
Weselak teaches using these features to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples (see at least paragraph [0008]).


Berger in view of Schoenfeld in view of Weselak are silent regarding:
a mobile cart, comprising: 
at least one cart attachment mechanism configured to mate with the hand of the robot; 
a cart power source; and 
an electrical socket electrically connected to the cart power source and configured to connect with a corresponding robot electrical socket of the robot;

However, Johns teaches a mobile cart (processing modules moved on casters, see at least paragraph [0373]), comprising: 
at least one cart attachment mechanism configured to mate with the hand of the robot (samples transferred to and from drawers using gripper, see at least paragraph [0135]); 
a cart power source (power supply, see at least paragraph [0373]; energy accumulators 4044); and 
an electrical socket electrically connected to the cart power source and configured to connect with a corresponding robot electrical socket of the robot (electronic connection between processing module and main transport unit, see at least paragraph [0373]).
	Johns teaches using these features to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer (see at least paragraph [0004]).


Re Claim 2, Berger further teaches wherein: 
the head of the robot comprises a head user interface configured to display information to a user and receive control input from the user, and one or more of at least one sensor or at least one camera disposed within the head (stereo cameras 162; various master input devices may be utilized to remote control or teleoperate aspects of the subject robotic system, see at least paragraph [0056]; project image viewable by user, see at least paragraph [0070]; projects 164 in head, see at least paragraph [0034]); 
the turret comprises a turret user interface configured to receive the control input from the user (various master input devices may be utilized to remote control or teleoperate aspects of the subject robotic system, see at least paragraph [0056]); and 
at least one sleeve interface configured to connect to the at least one arm (upper arm assembly 14 and forearm assembly 16); 
the at least one arm is modularly engaged to the at least one sleeve interface of the turret; 
the body comprises a power source, a memory in communication with the processor and a networking interface in communication with the processor (batteries 44; memory, see at least paragraph [0046]; Ethernet interface 30; processing system, see at least paragraph [0027]); and 


Re Claim 3, Berger further teaches wherein the hand of the robot comprises a hand camera in communication with the processor and configured to uniquely identify the object and enable alignment of the hand with the object (a gripper assembly may comprise a simple camera or laser reflection configuration to assist with grasping small elements such as wires in the fingers of such gripper, which conventionally is a challenging task, see at least paragraph [0034]).

Re Claim 4, Berger et al in view of Schoenfeld in view of Weselak are silent regarding wherein the hand of the robot comprises a unique identification reader in communication with the processor and configured to uniquely identify the object.
However, Johns further teaches wherein the hand of the robot comprises a unique identification reader in communication with the processor and configured to uniquely identify the object (gripper with camera for detecting information about a sample tube, see at least paragraph [0123]; unique laboratory identifier such as barcodes are associated with sample container, see at least paragraph [0128]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld in view of Weselak with the features taught by Johns for identifying sample tubes so that sample tube processing may be automated using robotic grippers.

Re Claim 5, Berger futher teaches wherein the hand of the robot comprises a hand base, a plurality of movable members movably connected to the hand base, and grippers movably connected to 
and wherein the grippers comprise at least one boss configured to mate with a corresponding reciprocal cavity of the sample tray (distal fingers 404, 402).

Re Claim 8, Berger et al further teaches wherein the body of the robot further comprises at least one mood light in communication with the processor (see at least paragraph [0053]).
However, Berger et al in view of Schoenfeld are silent regarding the at least one mood light configured to indicate a status of the robot.
However, Weselak further teaches the at least one mood light configured to indicate a status of the robot (see at least paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger in view of Shoenfeld with the features taught by Weselak for outputting notification of system requirements to the operator.

Re Claim 12, Berger in view of Schoenfeld in view of Weselak teach the limitations of Claim 12 as applied below.
Berger is silent regarding wherein the hinged flap of each of the plurality of receiving slots of the interactive shelf has alignment indicia disposed thereupon, the alignment indicia configured to enable a camera of a robot to align the hand of the robot with one of the plurality of receiving slots.
However, Schoenfeld teaches the hinged flap of each of the plurality of receiving slots of the interactive shelf has alignment indicia disposed thereupon (lid with lock pins anodized a bright color, see at least paragraph [0043]).

Berger in view of Schoenfeld are silent regarding the alignment indicia configured to enable a camera of a robot to align the hand of the robot with one of the plurality of receiving slots.
However, Weselak teaches a robot aligning a hand with a receiving slot (grasping mechanism adapted to interact with a tray handle, see at least paragraph [0103]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld with the features taught by Weselak to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples.
Berger in view of Schoenfeld in view of Weselak are silent regarding the alignment indicia configured to enable a camera of a robot.
However, Johns teaches regarding the alignment indicia configured to enable a camera of a robot (gripper with camera for detecting information about a sample tube, see at least paragraph [0123]; unique laboratory identifier such as barcodes are associated with sample container, see at least paragraph [0128]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Claims 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 2014/0251702 A1) in view of Schoenfeld (US 2014/0225491 A1) in view of Weselak (US 2004/0236463 A1).
Re Claim 10, Berger teaches an interactive laboratory robotic system, comprising: 
an interactive humanoid robot (personal robotics system 2), comprising: 
a head and a turret modularly engaged to the head (head assembly 12; arm turret 6; see also Fig. 1A), wherein the head and the turret are each independently rotatable (head assembly 12 is rotatably coupled and arm turrets 6 provide pan rotation for arms, see at least paragraph 22); 
at least one arm modularly engaged to the turret, the at least one arm comprising a hand configured to mate with and grasp an object (upper arm assembly 14; gripper assembly 18; see also Fig. 1A); 
a body modularly engaged to the turret and comprising a processor (body assembly 8; ; processing system, see at least paragraph [0027]); and 
a base modularly engaged to the body and comprising a drive train configured to move the robot (movable base assembly 4; electromechanical drive caster assembly, see at least paragraph [0030]), and a base mating interface configured to connect the robot to a base station (base computing station 504 may be connected via VPN 508, 506 and a fast network connection such as rj45 network port 496 or high-speed network wireless port 496, see at least paragraph [0056]; see also Ethernet interface 30 on movable base assembly 4 in Fig. 3A)

	Berger is silent regarding:
an interactive shelf, comprising: 

a unique identifier for uniquely identifying the interactive shelf.

However, Schoenfeld teaches:
an interactive shelf (cabinet 10 with drawers 18), comprising a plurality of receiving slots (compartments 28), each of the plurality of receiving slots comprising a hinged flap (pivoted locking lid 30);
Schoenfeld teaches using these features for controlling access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies (see at least paragraph [0003]).
It would have been obvious to one of ordinary skill in the art to modify the system of Berger et al with the features of Schoenfeld to control access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies. 

Berger et al in view of Schoenfeld are silent regarding:
receiving slots configured to hold a sample tray;
a unique slot identifier for uniquely identifying one of the plurality of receiving slots;
a unique identifier for uniquely identifying the interactive shelf.

However, Weselak teaches:

a unique slot identifier for uniquely identifying one of the plurality of receiving slots (slots identified by alphanumeric labels on rack, see at least paragraph [0032]); 
a unique identifier for uniquely identifying the interactive shelf (barcode on tray, see at least paragraphs [0032] and [0102]).
Weselak teaches using these features to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples (see at least paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld with the features taught by Weselak to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples.

Re Claim 11, Berger in view of Shoenfeld are silent regarding wherein the interactive shelf further comprises a shelf attachment mechanism configured to enable the interactive shelf to be mounted within a piece of equipment.
However, Weselak teaches wherein the interactive shelf further comprises a shelf attachment mechanism configured to enable the interactive shelf to be mounted within a piece of equipment (racks have slots defining tray locations and slots slidably receive trays on lengthwise rails, see at least paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld with the features taught by 

Re Claim 13, Berger is silent regarding wherein the hinged flap of each of the plurality of receiving slots of the interactive shelf is configured to be visible when the one of the plurality of receiving slots is empty, and is further configured to be hidden when the one of the plurality of receiving slots is full.
However, Shoenfeld teaches wherein the hinged flap of each of the plurality of receiving slots of the interactive shelf is configured to be visible when the one of the plurality of receiving slots is empty, and is further configured to be hidden when the one of the plurality of receiving slots is full (lid open and closed, see at least Fig. 10, pararagraphs [0038] and [0043]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features of Schoenfeld to control access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies. 

Re Claim 14, Berger is silent regarding wherein each of the plurality of receiving slots of the interactive shelf is further configured to lock the sample tray in place.
However, Schoenfeld teaches wherein each of the plurality of receiving slots of the interactive shelf is further configured to lock (locked compartments, see at least paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features of Schoenfeld to control access of pharmaceuticals and of other limited-access medical supplies for unauthorized access of prescription medications, controlled substances, and high-value medical supplies. 

However, Weselak further teaches locking the sample tray in place (storage module with lockable doors, see at least paragraphs [0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 2014/0251702 A1) in view of Johns (US 2014/0305227 A1).
Re Claim 15, Berger teaches an interactive laboratory robotic system, comprising: 
an interactive humanoid robot (personal robotics system 2), comprising: 
a head and a turret modularly engaged to the head (head assembly 12; arm turret 6; see also Fig. 1A), wherein the head and the turret are each independently rotatable (head assembly 12 is rotatably coupled and arm turrets 6 provide pan rotation for arms, see at least paragraph 22); 
at least one arm modularly engaged to the turret, the at least one arm comprising a hand configured to mate with and grasp an object (upper arm assembly 14; gripper assembly 18; see also Fig. 1A); 
a body modularly engaged to the turret and comprising a processor (body assembly 8; ; processing system, see at least paragraph [0027]); and 
a base modularly engaged to the body and comprising a drive train configured to move the robot (movable base assembly 4; electromechanical drive caster assembly, see at least 

	Berger is silent regarding:
a mobile cart, comprising: 
a plurality of shelves; 
a plurality of wheels disposed on the bottom of the mobile cart; 
at least one attachment mechanism configured to mate with the robot; 
a power source; and 
an electrical socket electrically connected to the power source and configured to connect with a corresponding robot electrical socket of the robot.

However, Johns teaches a mobile cart (processing modules moved on casters, see at least paragraph [0373]), comprising: 
a plurality of shelves (shelf 8113); 
a plurality of wheels disposed on the bottom of the mobile cart (processing modules moved on casters, see at least paragraph [0373]); 
at least one cart attachment mechanism configured to mate with the hand of the robot (samples transferred to and from drawers using gripper, see at least paragraph [0135]); 
a cart power source (power supply, see at least paragraph [0373]); and 

	Johns teaches using these features to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer (see at least paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Re Claim 17, Berger is silent regarding wherein the power source of the mobile cart is configured to be electrically connected to the robot to enable charging of a robot power source through the electrical socket and the robot electrical socket.
However, Johns further teaches wherein the power source of the mobile cart is configured to be electrically connected to the robot to enable charging of a robot power source through the electrical socket and the robot electrical socket (power supply and electronic connection between processing module and main transport unit, see at least paragraph [0373]; energy accumulators 4044).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Re Claim 18, Berger is silent regarding wherein the mobile cart further comprises a power switch configured to allow the mobile cart to be activated or deactivated.
However, Johns further teaches wherein the mobile cart further comprises a power switch configured to allow the mobile cart to be activated or deactivated (electromagnetic switches control stop functions, see at least paragraph [0441]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Schoenfeld in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 2014/0251702 A1) in view of Weselak (US 2004/0236463 A1) in view of Johns (US 2014/0305227 A1).
Re Claim 19, Berger teaches an interactive laboratory robotic system, comprising: 
an interactive humanoid robot (personal robotics system 2), comprising: 
a head and a turret modularly engaged to the head (head assembly 12; arm turret 6; see also Fig. 1A), wherein the head and the turret are each independently rotatable (head assembly 12 is rotatably coupled and arm turrets 6 provide pan rotation for arms, see at least paragraph 22); 
at least one arm modularly engaged to the turret, the at least one arm comprising a hand configured to mate with and grasp an object (upper arm assembly 14; gripper assembly 18; see also Fig. 1A); 
a body modularly engaged to the turret and comprising a processor (body assembly 8; ; processing system, see at least paragraph [0027]); and 


	Berger is silent regarding:
an accessory unit, comprising: 
an attachment mechanism configured to enable the accessory unit to be mounted to a door of a piece of equipment; 
a front plate comprising: 
a mating interface configured to mate with the hand of the robot and enable the hand of the robot to open and close the door of the piece of equipment; and 
alignment indicia configured to enable a camera of a robot to align the hand of the robot with the mating interface; 
a hinge connecting the attachment mechanism and the front plate interface; and 
at least one unique identifier for uniquely identifying the accessory unit.
	
However, Weselak teaches an accessory unit (compound storage system, see at least paragraph [0102]), comprising: 
an attachment mechanism configured to enable the accessory unit to be mounted to a door of a piece of equipment (door latches, see at least paragraph [0030]); 
a front plate (door, see at least paragraph [0030]) comprising: 

a hinge connecting the attachment mechanism and the front plate interface (door hinges, see at least paragraph [0030]);
at least one unique identifier for uniquely identifying the accessory unit (barcode on tray, see at least paragraphs [0032] and [0102]).
Weselak teaches using these features to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples (see at least paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features taught by Weselak to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples.

Weselak is silent regarding:
alignment indicia configured to enable a camera of a robot to align the hand of the robot with the mating interface;

However, Johns teaches:
alignment indicia configured to enable a camera of a robot to align the hand of the robot with the mating interface (gripper with camera for detecting information about a sample tube, see at least 
Johns teaches using these features to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer (see at least paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Re Claim 20, Berger in view of Weselak is silent regarding wherein the alignment indicia of the front plate of the accessory unit comprises an optical sensor.
However, Johns teaches wherein the alignment indicia of the front plate of the accessory unit comprises an optical sensor (barcode reader, see at least paragraph [0293]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al in view of Weselak with the features taught by Johns to more efficiently process patient samples by accommodate both a process using standalone units and units connected with a conveyance system, a variety of sample tube types, and analyzers from any manufacturer.

Re Claim 21, Berger is silent regarding wherein the mating interface comprises a metal plate.
However, Weselak further teaches wherein the mating interface comprises a metal plate (trays made from stainless steel, see at least paragraph [0057]).


Re Claim 22, Berger is silent regarding wherein the front plate is configured to rotate about the hinge to allow the hand of the robot to open and close the door of the piece of equipment.
However, Weselak further teaches wherein the front plate is configured to rotate about the hinge to allow the hand of the robot to open and close the door of the piece of equipment (robots configured to open and close door, see at least paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Berger et al with the features taught by Weselak to provide an automated storage and retrieval system for improving work areas to enhance efficiency of handling large numbers of samples.

Allowable Subject Matter
Claims 6, 7, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, neither alone nor in combination, does not disclose the combination of elements of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5366896 is also directed towards a robot for use in a laboratory environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666